Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if W0, W1, OD0, and OD1 refer to tube dimensions before and after hot extruding or before and after cold rolling. Claim 1 defines W0, W1, OD0, and OD1 as dimensions before and after “reduction”; however, through definitions of Rh and Rc, claim 1 established both the hot extrusion and cold rolling as reduction steps. Given the stainless steel body is tubular both before and after cold rolling and not necessarily before and after hot extrusion, it appears likely that the “reduction” in the definition of W0, W1, OD0, and OD1 refers to cold rolling; however, neither the claims nor the specification clearly indicate which reduction is intended by the “reduction” defining W0, W1, OD0, and OD1.
Formula (1) in claim 1 depends on a parameter “Rp0.2target” and recites that Rp0.2target is a targeted yield strength and is             
                750
                ≤
            
         Rp0.2target             
                ≤
                 
            
        1000 MPa. It is not clear if             
                750
                ≤
            
         Rp0.2target             
                ≤
                 
            
        1000 MPa. Table 2 in the present disclosure does indicate that Rp0.2target is different from the measured yield strength “Rp0.2.” If Rp0.2target is intended to refer to a yield strength desired by the practitioner, such interpretation would further be indefinite because it depends on the intent of a specific practitioner, intent without action does not result in a manipulative difference, and the range of specific activity encompassed by a practitioner’s intent cannot be determined. For the purposes of applying prior art to claim 1, formula (1) will be construed to limit the reduction, tube dimension and composition such that it satisfies the formula for any value             
                750
                ≤
            
         Rp0.2target             
                ≤
                 
            
        1000 MPa.
Regarding the term “unavoidable or acceptable impurities” recited after the compositions in each of claims 1, 8, and 10, it is not clear what range of impurities is covered by “acceptable impurities” or how/if “acceptable impurities” differs from the recited “unavoidable impurities.” While one of ordinary skill in the art would understand “unavoidable impurities”, the phrase “acceptable impurities” implies that it is dependent on practitioner or regulatory standards which are not clearly set forth in the present disclosure. If the phrase “acceptable impurities” is intended to encompass the same amount of impurities as “unavoidable impurities”, the phrase “or acceptable” is not necessary in claims 1, 8, and 10 and introduces uncertainty as to the scope of claimed impurity amounts encompassed by claims. 
The definition of Q provided in claim 1 with the definitions of W0, W0, OD0 and OD1 is inconsistent with the calculated values of Q given in each example in the present disclosure, for example substituting the values of diameters and thickness for Test no.1 of Table 2 into the formula for Q yields a Q of 2.6 not the 1.9 of Table 2 which was used to calculate Rp0.2target. It is noted however that if W0 and OD0 were redefined as the wall thickness and outer diameter 
Further it appears the definitions of A1, A0 should be reversed, and a1 and a0 should be reversed, as the cross-sectional area in a reduction step decreases during the reduction; therefore, the cross-sectional area after reduction is less than the cross-sectional area before reduction, and such substitutions when placed in the definitions of Rc and Rh would result in negative reduction percentages. 
Claims 2-10 are rejected under 35 USC 112(b) because they depend on claim 1.
Claims 2-3 recite an unbound range for Rc; claims 4-5 recite an unbound range for Rh, and claims 6-7 recite an unbound range for Q; however, claim 1 on which each of claims 2-7 depends recites ranges for Rc, Rh, and Q which have both upper and lower bounds. It is not clear if the recitations in dependent claim 2-7 are intended to modify only one endpoint, or if claims 2-7 recite new ranges for Rc, Rh or Q respectively.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it Claim 1 upon which each of claims 2-7 depends clearly sets forth that Rc, Rh, and Q have both upper and lower bounds; however, claims 2-3 recite an unbound range for Rc; claims 4-5 recite an unbound range for Rh, and claims 6-7 recite an unbound range for Q. The scope of the parameters Rc, Rh, or Q are expanded in each of claims 2-7 beyond that recited in the independent claim. If the recitations in dependent claim are intended to modify only one endpoint, such distinction is not clear.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taigang Stainless (CN104962836A) cited by applicant in the IDS dated December 17, 2018.
Regarding claims 1, 3-4, and 6-8, Taigang Stainless discloses a process of producing an austenitic stainless steel tube (Corrosion-resistant iron-based austenitic oil well pipe, title [0026-28]). The composition disclosed by Taigang Stainless is compared with the compositions of present claims 1 and 8 in the table below with compositions given in wt%:
Element
Taigang Stainless
Present Invention
C
0-0.03 [0021]
0-0.3 (claim 1)
0.006-0.0019 (claim 8)
Cr
20.0-28.0 [0022]
26-28 (claim 1)
26.4-27.2 (claim 8)

0.50-2.00 [0023]
0.6-1.4 (claim 1)
0.83-1.19 (claim 8)
Mn
0-2.50 [0021]
0-2.50 (claim 1)
1.51-1.97 (claim 8)
Mo
3.0-5.0 [0023]
3-4.4 (claim 1)
3.27-4.40 (claim 8)
N
0.05-0.30 [0023]
0-0.1 (claim 1)
0.03-0.09 (claim 8)
Ni
20.0-38.0 [0022]
29.5-34 (claim 1)
30.3-31.3 (claim 8)
Si
0-1.00 [0021]
(claim 1)
0.3-0.5 (claim 8)
Fe and impurities
The rest [0024]
Balance


The composition disclosed by Taigang stainless overlaps or encompasses the composition claimed in both instant claims 1 and 8. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Taigang Stainless discloses the steps of continuously casting the alloy to form a billet [0037], hot extruding the billet into a tube [0047-54], and cold rolling the tube [0057-59]. Taigang stainless discloses that the thickness of the tube is 15-40 mm [0025], the diameters of the examples following cold rolling are 192 mm with a thickness of 18 mm [0105] and 195 mm with a thickness of 25 mm [0141]. Examples directly meet the claimed final diameter and thickness limitations and range of thicknesses disclosed by Taigang Stainless overlaps the claimed range for thickness.
Taigang Stainless discloses cod reduction in area Rc or 20-40% [0059], [0071] which overlaps the range claimed in claim 1 and directly meets the recited ranges for Rc recited in claim 3. Examples of Taigang Stainless use cold reductions of 31.5% [0105] and 35% [0145] 
Neither of the two examples disclosed by Taigang Stainless meets the claimed limitations for the Q range either calculated as claimed or as done in Table 2 of the present disclosure; however, One of the two examples disclosed by Taigang Stainless a tube with an outer diameter of 250 mm and thickness of 30 mm is cold rolled to 195 mm with a thickness of 25 mm [0141]; however, if this same example tube disclosed by Taigang Stainless were rolled to 210 mm and 23 mm thickness, it would still fall within Taigang Steel’s direction of cold reduction from 20-40%, and meet the claimed limitations of Q in claims 1, 6, and 7. In practicing the process disclosed by Taigang Stainless it would have been obvious for one of ordinary skill in the art to use the cold reduction ratios disclosed by Taigang Stainless, and such cold reduction conditions would have necessarily resulted in ranges which overlap the ranges of claimed Q values in claims 1, 6, and 7. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Though it is not clear how Rp0.2target limits the scope of the claimed process beyond setting parameters, Taigang Stainless does disclose that the yield strength is above 760 MPa [0025]; therefore, one of ordinary skill in the art in following the process steps disclosed by Taigang Stainless would expect (target) a yield strength which overlaps 750 to 1000MPa.
                        
                            ±
                            Z
                            =
                            65
                        
                    , as formula (1) depends only on composition, Rh, Rc, Q, and R0.2target.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwabe (US20110252854) in view of Sawawatari (US20140083576) and Semba (US20110088819).
Regarding claims 1-10 Suwabe discloses a process for producing a stainless steel alloy tube (pipe) [0001], [0041-48], [0080-82]. The composition of the tube disclosed by Suwabe is compared with that of the claimed alloy in the following table with compositions given in wt%:
Element
Suwabe
Present Invention
C
0.03 or less [0053]
0-0.3 (claim 1)
0.006-0.0019 (claims 8, 10)
Cr
20 to 30 [0061]
26-28 (claim 1)
26.4-27.2 (claims 8, 10)
Cu
0 to 3 [0065]
0.6-1.4 (claim 1)
0.83-1.19 (claims 8, 10)
Mn
0.3 to 5.0 [0057]
0-2.50 (claim 1)
1.51-1.97 (claims 8, 10)
Mo
0 to 4 [0063]
3-4.4 (claim 1)
3.27-4.40 (claims 8, 10)
N
0.05 to 0.50 [0067]
0-0.1 (claim 1)
0.03-0.09 (claims 8, 10)
Ni
25 to 40 [0059]
29.5-34 (claim 1)
30.3-31.3 (claims 8, 10)
Si
1.0 or less [0055]
(claim 1)
0.3-0.5 (claims 8, 10)

Balance [0079]
Balance


The composition ranges disclosed by Suwabe either encompass or overlap the ranges for the corresponding elements of instant claims 1, 8, and 10. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Suwabe discloses forming the alloy into ingots or continuous casting into billets [0080], hot extruding the alloy preform into a tube (pipe) [0080], [0082], and cold rolling the hot extruded tube [0080-82]. Examples disclosed by Suwabe are cold rolled to thicknesses ranging from 5.5 to 8.5 mm (Table 2, in paragraph [0083] Suwabe clarifies that dimensions are in mm). Suwabe discloses cold reduction of 30-80% by area (claim 1, [0029], Table 2) which overlaps or encompasses the Rc ranges in 1-3 and 9. When the diameters and thickness of the 7 examples disclosed by Suwabe from Table 2 are substituted into the claimed formula for Q, the calculated values range from 0 (Test no. 2 and 6) to 2.28 (Test no. 4), and when values are substituted into the calculation of Q that yields the values in Table 2 of the present disclosure, the examples disclosed by Suwabe range from 0 (Test no. 2 and 4) to 1.55 (Test no. 4); either scheme for calculating Q shows that the range cold reduction conditions disclosed by Suwabe result in Q values overlapping the ranges claimed in claims 1, and 6-9. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Though it is not clear how Rp0.2target limits the scope of the claimed process beyond setting parameters, Suwabe discloses that the minimum yield strength is 758.3 to 965.2 MPa [0033]; therefore, one of ordinary skill in the art in practicing the process steps disclosed by Suwabe on the composition disclosed by Suwabe would expect (target) a yield strength which falls within 750 to 1000MPa.

Sawawatari teaches an austenitic stainless steel tube (pipe) with compositions similar to that disclosed by Suwabe (Sawawatari [0054-73], Suwabe [0053-79]). Sawawatari teaches processing the alloy comprises either continuous casting or forming into an ingot [0076], hot working specifically by extrusion [0077] followed by cold reduction [0078-79]. Examples of the cold rolled tube taught by Sawawatari have outer diameters ranging from 60.0 to 89.3 mm (Table 2). Sawawatari teaches use of austenitic stainless steel tubes for oil wells because of the improved corrosion resistance [0002-04] and considers stress corrosion cracking in setting compositions [0071]. Sawawatari teaches a tensile yield strength of at least 689.1 MPa (claim 1, abstract [0011]).
Both Suwabe and Sawawatari teach stainless steel tubes with similar compositions, processing steps, and strengths. Suwabe discloses using stainless steel tubes for oil wells [0002] and indicates corrosion resistance as a property of the inventive tube [0017].
The stainless steel disclosed b Suwabe must necessarily have some microstructure phase. It would have been obvious to one of ordinary ski lint eh art to form the tube disclosed by Suwabe of an austenitic alloy because Sawawatari teaches that forming tubes of a similar composition to that of Suwabe yields the strength and corrosion resistance desired by Suwabe. It further would have been obvious to one of ordinary skill in the art to size the outer diameter of the tube disclosed by Suwabe in a range of 60.0 mm to 89.3 because Sawawatari teaches such sizes as appropriate for the same use of the pipes disclosed by Suwabe.

Semba teaches a process producing an austenitic stainless steel alloy with significant amounts of Cr and NI [0036]. Semba teaches that if the reduction of area is 60% or more, no major problem occurred, even if hot working, such as hot extrusion is performed at a temperature of                         
                            1200
                            °
                        
                    C, and that the reduction of area of "60% or more" was therefore made the criterion of excellent hot workability [0153].
Both Suwabe in view of Sawawatari as applied above and Semba teach forming an austenitic iron-based alloy with significant amounts of Cr and NI. 
As Suwabe in view of Sawawatari is not limited to a specific hot reduction, it would have been obvious for one of ordinary skill in the art to use a hot reduction which is known in the art to avoid problems for austenitic iron based alloys containing Cr and NI; therefore, it would have been obvious to use a hot reduction of 60% or more which Semba teaches avoids problems in hot extruding such alloys. A range of 60% or more overlaps or encompasses the Rh values recited in claims 1, 4-5, and 9. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
As Rc, Rh, Q, and the chemical composition disclosed by Suwabe in view of Sawawatari and Semba overlap the claimed ranges of claims 1-10, and both Suwabe and Sawawatari discloses yield strength which overlap or encompass R0.2target, production according to the process disclosed by Suwabe in view of Sawawatari and Semba as applied would be expected to encompass some values satisfying formula (1) to within the tolerance of                         
                            ±
                            Z
                            =
                            65
                        
                     in claims 1-10, as formula (1) depends only on composition, Rh, Rc, Q, and R0.2target.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6905652 discloses an austenitic stainless steel alloy with a composition overlapping or encompassing the presently claimed composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736